Citation Nr: 1232086	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to July 1971 including service in Vietnam from July 1969 to December 1969.  The Veteran performed additional service in the National Guard, retiring at the rank of master sergeant in 1992. 
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010, a statement of the case was issued in May 2010, and a substantive appeal was timely received in June 2010.  

In October 2011, the Veteran's representative raised the issue for a total disability rating for individual unemployability (TDIU).  A review of the Virtual VA paperless claims processing system includes a rating decision in September 2011 which denied entitlement to TDIU.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his claim for entitlement to service connection for a traumatic brain injury received in July 2009, the Veteran contended that he sustained a traumatic brain injury in 1969 during service in Vietnam.  On VA examination in December 2009, he reported his injury was due to a tank mine destroying his tank in 1969, whereby he lost consciousness.  In an earlier statement received in June 2008, the Veteran noted that during service in Vietnam in November 1969, he was exposed to an explosion when his tank hit a Soviet or Chinese made anti-tank mine.  Subsequently, he experienced bleeding in his ears, headaches, and "high ringing noises".  

Service treatment records show that in October 1968, the Veteran was exposed to a loud explosion apparently at a demolition dump, and the examiner indicated that there was left otitis externa and probable left otitis media.  The Veteran subsequently experienced pain in his left ear, headaches, dizziness, and loss of balance.  Entries throughout 1969 show the Veteran complained of difficulty hearing and bilateral tinnitus.  An undated audiogram, likely dated from 1969 onward, shows the Veteran was exposed to noise from mine explosions.  There are no entries for treatment of external head wounds.  In December 1969 the Veteran was evacuated to Japan where he was treated for chronic otitis media in the left ear and underwent a tympanomastoidectomy in January 1970.  In February 1970, there is a diagnosis of a perforated left tympanic membrane.  

On VA examination in December 2009, the Veteran complained of daily vertigo.  Reflex exam, sensory exam, and detailed motor exam were normal.  Cognitive abilities were essentially normal.  The examiner was of the opinion that there is no evidence of a traumatic brain injury.  The Veteran in June 2010 contended that this examination was inadequate because it did not include magnetic resonance image (MRI) studies.  In June 2010, the Veteran submitted a private opinion without waiving initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.302, 20.1304.  In the June 2010 private opinion, the examiner, a Doctor of Chiropractic, noted that the Veteran had migraine syndrome, speech difficulties, neurological and visual impairments.  He diagnosed a traumatic brain injury and opined that it was due to the Veteran's tank explosion in service.  As there are conflicting opinions as to whether the Veteran has a traumatic brain injury, he should be afforded a VA examination with an appropriate specialist to determine whether he currently has residuals of a traumatic brain injury due to service.  

In December 2006 and in September 2009, the Veteran indicated that he was being treated for ear problems at the VA medical facility in Gainesville, Florida.  A rating decision in November 2011, which continued the Veteran's 70 percent rating for anxiety disorder, references lay statements received in October 2011 from the Veteran and his friends; however, this correspondence does not appear to be in the claims folder.  As this evidence may be pertinent to the Veteran's claim of service connection for a traumatic brain injury, efforts should be made to associate it with the file.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:
   
1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Specifically request the Veteran's VA treatment records from 1996 to the present from the VA medical facilities in Gainesville, Florida and Miami, Florida.  Associate with the file any lay evidence which the Veteran submitted but has not been added to the claims folder.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request service treatment records for the Veteran's service in the Florida National Guard from 1972 to 1992.  Associate any records received with the claims file. 
   
3. Schedule the Veteran for a VA traumatic brain injury examination by a physician with training and experience in the evaluation of the current residuals of a traumatic brain injury that reportedly was incurred in service.  The claims file must be reviewed by the examiner and the report should note that review.  The current Compensation and Pension Examination Traumatic Brain Injury Examination Guidelines must be followed.  All indicated imaging studies, tests, and examinations must be performed, and all findings reported in detail.  Following examination and review of the claims folder, the examiner is asked to address the following questions:

a) Does the Veteran have a current diagnosis of residuals of a traumatic brain injury?  The examiner should determine all of the symptomatology associated with any traumatic brain injury found.  

b) If the Veteran has a current traumatic brain injury, is it at least as likely as not (probability of 50% or greater) that it is due to service, to include the explosion in October 1968 at a demolition dump and subsequent mine explosions, including the Veteran's report of the mine explosion in Vietnam in November 1969?
   
In providing the opinion, the examiner should consider the following:

? Service treatment records, which show that after the explosion in October 1968, the Veteran had left otitis externa, probable left otitis media, experienced pain in his left ear, headaches, dizziness, loss of balance, difficulty hearing, tinnitus, and underwent a tympanomastoidectomy in January 1970.  

? The VA examination in December 2009, whereby the Veteran complained of daily vertigo; however, reflex exam, sensory exam, and detailed motor exam were normal.  Cognitive abilities were also normal and the examiner was of the opinion that there is no evidence of a traumatic brain injury.  

? A private opinion in June 2010, whereby the Veteran's private chiropractic provider indicated that the Veteran had migraine syndrome, speech difficulties, and neurological and visual impairments.  He provided a diagnosis of a traumatic brain injury and opined that it was due to the Veteran's tank explosion in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


